DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     COLLEGIATE ACADEMIC ENTERPRISES CORP. d/b/a THE
                   COLLEGIATE SCHOOL,
                        Appellant,

                                     v.

      THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,
                        Appellee.

                               No. 4D21-1994

                           [January 27, 2022]

   Appeal from the State of Florida, Division of Administrative Hearings,
and the School Board of Broward County; L.T. Case Nos. SSMB 06-22-21-
12 and RSMB-07-20-21-G-1.

  Roderick O. Ford of The PMJA Legal Defense Fund, Inc. c/o The
Methodist Law Centre, Gainesville, for appellant.

   Marylin C. Batista and Robert Paul Vignola of the Office of the General
Counsel for School Board of Broward County, Fort Lauderdale, and Debra
P. Klauber of Haliczer, Pettis & Schwamm, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.